Exhibit JAY DARDENNE SECRETARY OF STATE RECEIVED &FILED DATE AUG 06 2009 ARTICLES OF ORGANIZATION OF PEBBLE U.S. MARKET FUND, L.L.C. The undersigned, a person of the full age of majority, acting as the organizer of a limited liability company under Chapter 22 of Title 12 of the Louisiana Revised Statutes Annotated, does hereby form, effective August 6, 2009, a limited liability company under such law and for such purposes does hereby adopt the following Articles of Organization. 1.The name of the limited liability company organized pursuant to these articles of organization shall be Pebble U.S. Market Fund, L.LC. 2.The object and purpose for which the Company is formed shall be to engage in any lawful activity for which limited liability companies may be formed under Chapter 22 of Title 12 of the Louisiana Revised Statutes Annotated. 3.The operation of the Company shall be governed by a written operating agreement (the "Operating Agreement"). 4.The duration Of this limited liability company is perpetual. 5.The business of this limited liability company shall be managed by a manager, who may be, but shall not be required to be, a member of this limited liability company.
